THE COURT.
Petition for writ of review.
It is contended- by petitioner that the applicant in whose favor an award was made by the Industrial Accident Commission was not in his employ but was working independently, although under an arrangement with petitioner by which the latter furnished him with the necessary tools and appliances for performing his work and received forty per cent of the amounts earned by the applicant. The respondent, Industrial Accident Commission, concluded from the evidence on the whole that the relation of employer and employee existed, and thereupon made its award. We are satisfied that the evidence sustains this conclusion, and for that reason the writ is dismissed and the award affirmed.